Citation Nr: 1217657	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to April 1972.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of these matters has been transferred to the RO in St. Petersburg, Florida.

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this issue in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability.

The issue of an increased rating for service-connected intervertebral disc syndrome, degenerative joint disease (DJD) of the lumbar spine has been raised by the record (see BVA hearing transcript at p. 13), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that during the February 2012 hearing before the undersigned, the Veteran indicated that his PTSD symptoms are more severe than reflected in the initial 30 percent disability rating assigned.  Therefore, to ensure that the record reflects the current severity of the Veteran's PTSD, the Board finds that a contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Furthermore, during the Board hearing, the Veteran testified that he received treatment for his PTSD at the VA community based outpatient clinic (CBOC) in Palm Harbor, Florida.  However, VA treatment records associated with the claims file are only from the Hampton, Virginia VA medical center and Norfolk, Virginia CBOC and are dated through March 2010.  According to a May 2010 letter from the Veteran, he relocated to Florida in March 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all of the Veteran's outstanding mental health and medical records from the Palm Harbor CBOC from March 2010 to the present following the procedures prescribed in 38 C.F.R. § 3.159(2011) as regards requesting records from Federal facilities.
Also during the February 2012 Board hearing, the Veteran testified that he had applied for Social Security Administration (SSA) disability benefits in 2006.  See BVA hearing transcript at p. 17.  Whether the benefit is granted or not, these records are potentially relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran also indicated that he sought vocational rehabilitation from the VA in Hampton, Virginia.  See BVA hearing transcript at p. 20.  Lastly, the Veteran stated that he was seen at the Vet Center in Palm Harbor, Florida.  These records need to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain all outstanding VA treatment records from March 2010 to the present, to include the Palm Harbor VA CBOC, and associate them with the claims file or have them uploaded to Virtual VA.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Secure the Veteran's Vocational Rehabilitation folder, including any counselor's assessment, and associate it with the claims folder.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

4.  Obtain and associate with the claims file all Vet Center records pertaining to the Veteran, provided that any necessary authorization for the release of records is completed by the Veteran.  If the search for these records is negative, documentation must be included in the claims folder and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

5.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the nature and extent of the Veteran's service-connected PTSD.  The entire claims file, to include a complete copy of this REMAND, must be provided to the psychologist or psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his or her report) and all clinical findings should be reported in detail.

The psychologist or psychiatrist should render specific findings as to the existence and extent (or frequency, as appropriate) of all PTSD signs and symptoms.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the veteran's PTSD, and an explanation of what the score means.

In addition, the examiner should describe functional impairments of the Veteran's PTSD as they affect his ability, or inability, to obtain and maintain substantially gainful employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  

6.  Then, schedule the Veteran for a general medical examination, by a VA examiner with the appropriate expertise to provide an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  The examiner should identify the limitations resulting from each of the Veteran's service-connected disabilities and provide an opinion as to whether it is at least as likely as not that the service-connected disabilities alone render him unable to obtain and maintain any form of substantially gainful employment consistent with his education and industrial background.   

The Veteran's service-connected disabilities currently include: (1) PTSD; (2) DJD, lumbar spine with intervertebral disc syndrome and bladder dysfunction; (3) sensory deficit, sciatic nerve associated with DJD of the lumbar spine; and (4) erectile dysfunction associated with DJD of the lumbar spine.  

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached. 

7.  After the requested examination reports have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if deficient in any manner.

8.   Readjudicate the claims on appeal in light of all pertinent evidence and legal authority keeping in mind that the TDIU claim is inextricably intertwined with the increased rating claim that was referred for action in the Introduction.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



